ORDER PER CURIAM AND NOW, this 22nd day of January, 2018, upon consideration of the Petition for Review, the Commonwealth Court’s proposed findings of fact and conclusions of law, the briefs of the parties, intervenors, and amici curiae, and the oral argument presented on January 17, 2018, the Court orders as follows: First, the Court finds as a matter of law that the Congressional Redistricting Act of 2011 clearly, plainly and palpably violates the Constitution of the Commonwealth of Pennsylvania, and, on that sole basis, we hereby strike it as unconstitutional. Accordingly, its further use in elections for Pennsylvania seats in the United States House of Representatives, commencing with the upcoming May 15, 2018 primary, is hereby enjoined. Second, should the Pennsylvania General Assembly choose to submit a congressional districting plan that satisfies the requirements of the Pennsylvania Constitution, it shall submit such plan for consideration by the Governor on or before February 9, 2018. If the Governor accepts the General Assembly’s congressional district-ing plan, it shall be submitted to this Court on or before February 15, 2018. Third, should the General Assembly not submit a congressional districting plan on or before February 9, 2018, or should the Governor not approve the General Assembly’s plan on or before February 15, 2018, this Court shall proceed expeditiously to adopt a plan based on the evidentiary record developed in the Commonwealth Court. In anticipation of that eventuality, the parties shall have the opportunity to be heard; to wit, all parties and interve-nors may submit to the Court proposed remedial districting plans on or before February 15, 2018. Fourth, to comply with this Order, any congressional districting plan shall consist of: congressional districts composed of compact and contiguous territory; as nearly equal in population as practicable; and which do not divide any county, city, incorporated town, borough, township, or ward, except where necessary to ensure equality of population. Fifth, the Executive Branch Respondents are advised to anticipate that a congressional districting plan will be available by February 19, 2018, and are directed to take all measures, including adjusting the election calendar if necessary, to ensure that the May 15, 2018 primary election takes place as scheduled under that remedial districting plan. Sixth, as acknowledged by the parties, the March 13, 2018 special election for Pennsylvania’s 18th Congressional District, which will fill a vacancy in an existing congressional seat for which the term of office ends in 11 months, shall proceed under the Congressional Redistricting Act of 2011 and is unaffected by this Order. Opinion to follow. Jurisdiction is retained. Justice Baer files a Concurring and Dissenting Statement. Chief Justice Saylor files a Dissenting Statement in which Justice Mundy joins. Justice Mundy files a Dissenting Statement.